Citation Nr: 0419211	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin condition 
due to mustard gas exposure.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a pulmonary 
condition due to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1944 to March 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO that denied 
service connection for a skin condition and a pulmonary 
condition, both claimed as due to mustard gas exposure.  

The Board notes that the claims of service connection for 
skin and pulmonary conditions were denied by the RO in an 
unappealed decision dated in May 2000.  The RO continued the 
denial of service connection in November 2001 rating 
decision.  The veteran did not timely appeal from either 
rating decision.  

Accordingly, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issues in appellate status are as listed on the preceding 
page.  

Pursuant to an April 27, 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).  

The now reopened claims of service connection for a skin 
condition and a pulmonary condition due to mustard gas 
exposure are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a November 2001 decision, the RO denied the veteran's 
claim of service connection for a skin condition and a 
pulmonary condition due to mustard gas exposure.  No timely 
appeal was filed.  

2.  The additional evidence received since the November 2001 
rating decision relates to a previously unestablished fact 
necessary to substantiate the veteran's claims and, as such, 
is so significant that it must be considered to decide the 
merits of the claims.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of service connection for a skin condition and a 
pulmonary condition due to mustard gas exposure.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  In this case, the veteran applied to reopen his 
service connection claims in February 2002.  

The RO also made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include multiple 
attempts to obtain relevant evidence.  A summary of the RO's 
attempts to obtain evidence to substantiate the veteran's 
claims is contained in a letter dated in January 2002.  

The veteran was informed of the RO's two requests for 
information from the National Personnel Records Center 
(NPRC).  Upon discovery that the veteran's record was fire 
related, the RO attempted to verify the veteran's exposure to 
mustard gas from the US Army Chemical and Biological Defense 
Agency in June 2001.  

With respect to service connection claims, the Board notes 
that in letters dated in March 2001 and March 2003, the RO 
informed the veteran of the evidence needed to substantiate 
his claims and notified him of what evidence would be 
obtained by VA, and of what evidence he was responsible for 
submitting.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating her claim, 
VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not required at 
this time.  


Legal Criteria

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the November 2001 
denial of service connection for a skin and pulmonary 
conditions, claimed as due to mustard gas exposure.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a skin condition and a pulmonary 
condition, both claimed as due to mustard gas exposure, 
subsequent to the November 2001 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  


Analysis: skin condition 

When the RO previously adjudicated the claim, the record was 
clear.  There was no medical evidence of any current skin 
disability.  

In the veteran's March 2000 claim, he indicated that he had a 
skin condition due to mustard gas exposure.  In support of 
his claim, the veteran submitted medical research regarding 
blistering agents in mustard gas that caused varying degrees 
of chemical burns to bullous necrosis.  

He also submitted his authorized consent to release 
information regarding private medical treatment of 
hypertension, chronic obstructive pulmonary disease, 
emphysema, bronchitis, cardiac pacemaker dependency, 
transurethral vaporization of the prostate, bilateral knee 
replacement and bladder stone removal.  

When the veteran attempted to reopen his claim for a skin 
condition due to mustard gas exposure in February 2002, 
additional documentation was received that confirmed the 
veteran's actually participation in a gas-training program.  

Thus, given this new evidence showing likely exposure, the 
Board finds that new and material evidence has been submitted 
to reopen the claim of service connection for a skin 
condition as due to mustard gas exposure.  


Analysis:  Pulmonary Condition

As noted, the veteran's service medical records were 
unavailable when the RO first adjudicated the veteran's claim 
in November 2001.  However, the veteran has consistently 
argued that he encountered mustard gas in 1945.  

Previously, the veteran submitted medical evidence of 
multiple pulmonary conditions, as well as a medical opinion 
that associated the veteran's conditions to possible mustard 
gas exposure in 1945.  Other previously considered evidence 
included medical research materials on exposure to chemical 
warfare that included mustard gas.  

With respect to the veteran's pulmonary condition, the new 
evidence received subsequent to the November 2001 RO decision 
includes congressional correspondence about morning reports 
and a letter from the US Army Soldier Biological and Chemical 
Compound (SBCCOM).  

The evidence received after the RO's November 2001 decision 
included morning reports dated in July and December1945 that 
reflect the veteran's service in Company C, 150th Infantry at 
Fort Clayton in the Canal Zone.  

Also, in a letter dated in January 2003 from the SBCCOM, it 
was noted that "it was quite possible" that the veteran was 
involved in one of the tests conducted on San Jose Island 
during World War II.  The veteran's unit was listed as one of 
the units that participated in the San Jose Project, Test 
Number 82 and took place in August 1945.  

The purpose of the test was to determine whether the gas-
training program for individual soldiers was adequate for a 
company of troops.  According to the SBCCOM researcher, no 
mention was made regarding the use of protective equipment 
for this exercise.  Also, the researcher noted that 48 of the 
157 members of the outpost detachment and combat patrol who 
participated in the program sustained mustard agent burns 
that were not considered disabling.  No information was 
available as to the identity of the burned soldiers; however, 
the examiner provided some evidence to substantiate the 
veteran's mustard gas exposure claim.  

The record indicates that the veteran has been treated 
multiple times in recent years for chronic obstructive 
pulmonary disease.  The Board notes that chronic obstructive 
pulmonary disease is a disease for which service connection 
may be established if full-body exposure to nitrogen or 
sulfur mustard or Lewisite in service is demonstrated. 38 
C.F.R. § 3.316(a)(2) (2003).  

In this case, the new evidence added to the record consists 
of relevant documentation of the service during a period of 
mustard gas testing.  

There is recent evidence of diagnosed pulmonary conditions 
that the veteran's contends are related to service.  As such, 
the new evidence tends to show that the veteran has had 
pulmonary symptomatology since service.  

As new and material evidence has been presented in this case, 
the claim of service connection for a pulmonary condition as 
due to mustard gas exposure is reopened.  



ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a skin condition as due 
to mustard gas exposure, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a pulmonary condition as due 
to mustard gas exposure, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  




REMAND

The veteran claims service connection for skin and pulmonary 
conditions as due to mustard gas exposure.  The veteran has 
provided evidence of multiple pulmonary diseases that he 
contends are related to his in-service exposure to mustard 
gas.  There is also a medical opinion that suggests a 
possible association between the veteran's pulmonary 
conditions and mustard gas exposure.  

In addition, the veteran has asserted having skin 
manifestations due to the claimed mustard gas exposure.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran has identified ongoing treatment for his 
pulmonary conditions that have not been associated with the 
veteran's claims file.  While some of the veteran's treatment 
records have been obtained, it appears that he receives 
ongoing treatment for his pulmonary conditions and VA is 
obligated to obtain those records.  VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A (West 
2002).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning pertinent treatment 
referable to the claimed skin and 
pulmonary condition.  Based on the 
veteran's response, the RO undertake to 
obtain records from any treatment source.  

3.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of 
claimed skin and pulmonary condition.  
The examination report, or an addendum to 
the report, should reflect whether the 
examiner undertook a review of the claims 
folder.  All indicated testing should be 
performed.  The examiner should elicit 
from the veteran and record a complete 
clinical history, including information 
referable to the extent of his claimed 
mustard gas exposure.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current skin or pulmonary disability due 
to the exposure to mustard gas or other 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



